DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“compression unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "a holding force of a part positioned at a bottom portion of the V-shape is set to be higher than a holding force of other parts by {1/(4π)}×103 [A/m]".  This limitation is indefinite is not clear to which other parts is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 13-14, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayamizu et al. (US 20180358861), hereinafter referred to as Hayamizu.


Re claim 1, Hayamizu teaches a compressor comprising:
a compression unit (100) that compresses a refrigerant containing at least 1,2-difluoroethylene (e.g. ¶ 75, “1,2-difluoroethylene (HFO-1132)”); and
a motor (51) that has a rotor (52) including a permanent magnet (e.g. ¶ 50, “The rotor 52, for example, includes a permanent magnet (not shown) inside”) and that drives the compression unit.

Re claim 7, Hayamizu the teaches compressor according to claim 1. The examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.

Re claim 13, Hayamizu the teaches compressor according to claim 1, wherein the rotor is a surface-magnet rotor in which the permanent magnet is affixed to a surface of the rotor (the examiner notes that the magnet is affixed to either an outer surface or an inner surface of the rotor).

Re claim 14, Hayamizu the teaches compressor according to claim 1, wherein the refrigerant comprises trans-1,2-difluoroethylene (HFO-1132(E)), trifluoroethylene (HFO-1123), and 2,3,3,3-tetrafluoro-1-propene (R1234yf) (¶ 75, “working media containing a hydrofluoroolefin (HFO) are preferred. Examples of the HFO include trifluoroethylene (HFO-1123), 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,2-difluoroethylene (HFO-1132), 2-fluoropropene (HFO-1261yf), 1,1,2-trifluoropropene (HFO-1243yc), trans-1,2,3,3,3-pentafluoropropene (HFO-1225ye(E)), cis-1,2,3,3,3-pentafluoropropene (HFO-1225ye(Z)), trans-1,3,3,3-tetrafluoropropene (HFO-1234ze(E)), cis-1,3,3,3-tetrafluoropropene (HFO-1234ze(Z)), and 3,3,3-trifluoropropene (HFO-1243zf). The working medium preferably includes HFO-1234yf, HFO-1234ze(E), or HFO-1234ze(Z), more preferably includes HFO-1234yf or HFO-1123, and especially preferably includes HFO-1123”).

Re claim 37, Hayamizu the teaches a refrigeration cycle apparatus comprising the compressor according to claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayamizu, in view of Nigo et al. (US 20150256038), hereinafter referred to as Nigo.

Re claim 2, Hayamizu the teaches compressor according to claim 1. Hayamizu does not explicitly teach the limitation of wherein the rotor is a magnet-embedded rotor in which the permanent magnet is embedded in the rotor. However, Nigo teaches the limitation of a compressor comprising a rotor in which the permanent magnet is embedded in the rotor (e.g. abstract and Fig 2, magnet 13 embeded in rotor 5 ). Therefore at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Hayamizu and integrated the magnet to be embeded, as taught by Nigo, in order to provide a permanent magnet embedded electric motor capable of suppressing the demagnetization of a magnet in spite of including a flux barrier and a slit (see Nigo ¶ 9).

Re claim 3, Hayamizu the teaches compressor according to claim 1. Hayamizu does not explicitly teach the limitation of wherein the rotor is a magnet-embedded rotor in which the permanent magnet is embedded in the rotor. However, Nigo teaches the limitation of a compressor wherein the rotor is formed by laminating a plurality of electromagnetic steel plates in a plate thickness direction (e.g. Fig 2), and a thickness of each of the electromagnetic steel plates is 0.05 mm or more and 0.5 mm or less (e.g. ¶ 34, "the rotor 5 are each configured by forming a thin electromagnetic steel plate having a thickness of about 0.35 mm into a predetermined shape and laminating a predetermined number of the steel plates"). Therefore at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Hayamizu and integrated wherein the rotor is a magnet-embedded rotor in which the permanent magnet is embedded in the rotor, as taught by Nigo, in order to provide a permanent magnet embedded electric motor capable of suppressing the demagnetization of a magnet in spite of including a flux barrier and a slit (see Nigo ¶ 9).

Re claim 4, Hayamizu the teaches compressor according to claim 1. Hayamizu does not explicitly teach the limitation of wherein the rotor is formed by laminating a plurality of plate-shaped amorphous metals in a plate thickness direction. However, Nigo teaches the limitation of wherein the rotor is formed by laminating a plurality of plate-shaped amorphous metals in a plate thickness direction (e.g. ¶ 34, "the rotor 5 are each configured by forming a thin electromagnetic steel plate having a thickness of about 0.35 mm into a predetermined shape and laminating a predetermined number of the steel plates"). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Hayamizu and integrated wherein the rotor is a magnet-embedded rotor in which the permanent magnet is embedded in the rotor, as taught by Nigo, in order to provide a permanent magnet embedded electric motor capable of suppressing the demagnetization of a magnet in spite of including a flux barrier and a slit (see Nigo ¶ 9). Furthermore, the examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.

Re claim 11, Hayamizu the teaches compressor according to claim 1. Hayamizu does not explicitly teach the limitation of wherein the rotor is formed by laminating a plurality of high-tensile electromagnetic steel plates in a plate thickness direction, the plurality of high-tensile electromagnetic steel plates each having a tensile strength of e.g. ¶ 34, "the rotor 5 are each configured by forming a thin electromagnetic steel plate having a thickness of about 0.35 mm into a predetermined shape and laminating a predetermined number of the steel plates"). Further, the examiner notes that is inherent the the plates have a tensile strength. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a tensile strength of 400 MPa or more, for the purpose of providing more strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)

Re claim 12, Hayamizu the teaches compressor according to claim 11. Hayamizu does not explicitly teach the limitation of wherein the permanent magnet forms a flat plate having a predetermined thickness,  the rotor includes an accommodation hole in which a plurality of the permanent magnets are embedded, a non-magnetic space extending from each of end portions of the permanent magnets accommodated in the accommodation hole to a vicinity of a surface of the rotor, and a bridge that is positioned on an outer side of the non-magnetic space and that couples magnetic poles to each other, and a thickness of the bridge is 3 mm or more. However, Nigo teaches the limitation of wherein the permanent magnet (13) forms a flat plate (see Fig 2) having a predetermined thickness (see Fig 2), the rotor (5) includes an accommodation hole (21) in which a plurality of the permanent magnets (13) are embedded, a non-magnetic space (23) extending from each of end portions of the permanent magnets accommodated in the accommodation hole to a vicinity of a surface of the rotor, and a bridge (see Fig 2) that is positioned on an outer side of the non-magnetic space and that couples magnetic poles to each other. Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Hayamizu and integrated wherein the permanent magnet forms a flat plate having a predetermined thickness,  the rotor includes an accommodation hole in which a plurality of the permanent magnets are embedded, a non-magnetic space extending from each of end portions of the permanent magnets accommodated in the accommodation hole to a vicinity of a surface of the rotor, and a bridge that is positioned on an outer side of the non-magnetic space and that couples magnetic poles to each other, as taught by Nigo, in order to provide a permanent magnet embedded electric motor capable of suppressing the demagnetization of a magnet in spite of including a flux barrier and a slit (see Nigo ¶ 9). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayamizu, in view of Baba et al. (US 20160276886), hereinafter referred to as Baba.

Re claim 5, Hayamizu the teaches compressor according to claim 1. Hayamizu does not explicitly teach the limitation of wherein the rotor is formed by laminating a plurality of electromagnetic steel plates each containing 5 mass % or more of silicon in a plate thickness direction. However, Baba teaches the limitation of a compressor wherein the rotor is formed by laminating a plurality of electromagnetic steel plates each containing 5 mass % or more of silicon in a plate thickness direction (e.g. ¶ 28, “The rotor core 12 is manufactured by laminating a plurality of silicon steel sheets (constructing sheets)”). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Hayamizu and integrated wherein the rotor is formed by laminating a plurality of electromagnetic steel plates each containing 5 mass % or more of silicon in a plate thickness direction, as taught by Baba, in order to reduce the exciting force in the radial direction (see Baba ¶ 14).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayamizu, in view of Watanabe (US 20200321816), hereinafter referred to as Watanabe.

Re claim 6, Hayamizu the teaches compressor according to claim 1. Hayamizu does not explicitly teach the limitation of wherein the permanent magnet is a Nd-Fe-B-based magnet. However, Watanabe teaches the limitation of a compressor wherein the permanent magnet is a Nd-Fe-B-based magnet (e.g. ¶ 48, “The permanent magnets 2a, 2b, and 2c are constituted by, for example, rare earth magnets containing neodymium (Nd), iron (Fe), and boron (B)”). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Hayamizu and integrated wherein the permanent magnet is a Nd-Fe-B-based magnet, as see Watanabe ¶ 12).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayamizu, in view of Watanabe, in view of Nigo.

Re claim 8, Hayamizu the teaches compressor according to claim 6. Hayamizu, as modified, does not explicitly teach the limitation of wherein the permanent magnet contains 1 mass % or less of dysprosium. However, Nigo teaches the limitation of a compressor wherein the permanent magnet contains 1 mass % or less of dysprosium (e.g. ¶ 37, “the amount of heavy rare-earth elements to be added to the rare-earth magnet can be reduced, and the mass content of dysprosium (Dy) is reduced to 2% or less”). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Nigo and integrated wherein the permanent magnet contains 1 mass % or less of dysprosium, as taught by Nigo, in order to provide a permanent magnet embedded electric motor capable of suppressing the demagnetization of a magnet in spite of including a flux barrier and a slit (see Nigo ¶ 9).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayamizu, in view of Komuro (US Pat No, 8,358,040), hereinafter referred to as Komuro.

Re claim 9, Hayamizu the teaches compressor according to claim 1. Hayamizu does not explicitly teach the limitation of wherein an average crystal grain size of the permanent magnet is 10 μm or less. However, Komuro teaches the limitation of a motor wherein an average crystal grain size of the permanent magnet is 10 μm or less (e.g. claim 16, “The permanent magnet electric rotating machine according to claim 1, wherein a grain size of the magnetic powder is 1 to 100 .mu.m.”). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Hayamizu and integrated wherein an average crystal grain size of the permanent magnet is 10 μm or less, as taught by Komuro, in order to provide higher efficiency (see Komuro C2-lns 1-5).

Claim 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayamizu.

Re claim 22, Hayamizu the teaches compressor according to claim 1, wherein the refrigerant comprises trans-1,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) (¶ 75, “working media containing a hydrofluoroolefin (HFO) are preferred. Examples of the HFO include trifluoroethylene (HFO-1123), 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,2-difluoroethylene (HFO-1132), 2-fluoropropene (HFO-1261yf), 1,1,2-trifluoropropene (HFO-1243yc), trans-1,2,3,3,3-pentafluoropropene (HFO-1225ye(E)), cis-1,2,3,3,3-pentafluoropropene (HFO-1225ye(Z)), trans-1,3,3,3-tetrafluoropropene (HFO-1234ze(E)), cis-1,3,3,3-tetrafluoropropene (HFO-1234ze(Z)), and 3,3,3-trifluoropropene (HFO-1243zf). The working medium preferably includes HFO-1234yf, HFO-1234ze(E), or HFO-1234ze(Z), more preferably includes HFO-1234yf or HFO-1123, and especially preferably includes HFO-1123”). Hayamizu does not explicitly teach the limitation of the claim range of percent per mass. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the claimed ranges of the mass percent, for the purpose of improving the refrigeration capacity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)

Re claim 23, Hayamizu the teaches compressor according to claim 1, wherein the refrigerant comprises trans-1,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) (¶ 75, “working media containing a hydrofluoroolefin (HFO) are preferred. Examples of the HFO include trifluoroethylene (HFO-1123), 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,2-difluoroethylene (HFO-1132), 2-fluoropropene (HFO-1261yf), 1,1,2-trifluoropropene (HFO-1243yc), trans-1,2,3,3,3-pentafluoropropene (HFO-1225ye(E)), cis-1,2,3,3,3-pentafluoropropene (HFO-1225ye(Z)), trans-1,3,3,3-tetrafluoropropene (HFO-1234ze(E)), cis-1,3,3,3-tetrafluoropropene (HFO-1234ze(Z)), and 3,3,3-trifluoropropene (HFO-1243zf). The working medium preferably includes HFO-1234yf, HFO-1234ze(E), or HFO-1234ze(Z), more preferably includes HFO-1234yf or HFO-1123, and especially preferably includes HFO-1123”). Hayamizu does not explicitly teach the limitation of the claim range of percent per mass. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the claimed ranges of the mass percent, for the purpose of improving the 

Allowable Subject Matter
Claims 15-21, 24-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892)
Shimokaya (US 20210135520) teaches a rotor with embedded magnet
Yabe (US 20180254676) teaches a surface magnet rotor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        3/12/2022